UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5049



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT GREGORY TIMMS, a/k/a Congo,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00508-WDQ)


Submitted:   September 19, 2007           Decided:   October 9, 2007


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant. Rod J. Rosenstein,
United States Attorney, Christopher J. Romano, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Gregory Timms was convicted by a jury of one count

of possession of fifty grams or more of cocaine base, in violation

of 21 U.S.C. § 844 (2000).      The district court sentenced Timms to

135 months of imprisonment, and Timms timely appealed.          On appeal,

Timms asserts that the district court erred in denying his motion

to suppress evidence obtained from a search of his person after a

traffic stop because the stop was pretextual and not supported by

probable cause of a traffic violation.         We affirm.

           This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.         United States v. Grossman,

400 F.3d 212, 216 (4th Cir. 2005).         When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.        Id.    We grant great deference to

factual findings based on credibility decisions.               See United

States v. Locklear, 829 F.2d 1314, 1317 (4th Cir. 1987) (stating

that this court will decline to overturn a factual determination

founded on witness demeanor and credibility absent compelling

evidence to the contrary).      Observation of any traffic violation,

no matter how minor, gives an officer probable cause to stop the

vehicle.   United States v. Hassan El, 5 F.3d 726, 731 (4th Cir.

1993).     A   stop   for   a   traffic    violation   “does   not   become

unreasonable merely because the officer has intuitive suspicions


                                   - 2 -
that the occupants of the car are engaged in some sort of criminal

activity.”        Id.     A routine and lawful traffic stop permits an

officer to detain the motorist to request a driver’s license and

vehicle registration, to run a computer check, and to issue a

citation.        United States v. Brugal, 209 F.3d 353, 358 (4th Cir.

2000).      To    further    detain   the   vehicle    requires   a   reasonable

suspicion on the part of the investigating officer that criminal

activity    is     afoot.     Id.     In    determining   whether     there   was

reasonable suspicion, the court must look at the totality of the

circumstances.          United States v. Sokolow, 490 U.S. 1, 8 (1989).

Our review of the record in this case leads us to conclude that the

district court did not err in denying Timms’s motion to suppress.

            Accordingly, we affirm Timms’s conviction and sentence.

We   dispense      with   oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 3 -